February    24,   1975


The Honorable Franklin L. Smith                    Opinion   No.   H-   538
Nueces County Attorney
Nueces County Courthouse                           Re: May a non-lawyer
Corpus Christi, Texas  78401                       employee of a corporation
                                                   legally file a petition in
                                                   Small Claims Court on
                                                   behalf of the corporation?

Dear Mr.     Smith:

          You have requested our opinion concerning whether a non-
lawyer    employee of a rorporation  may legally file a petition in Small
Claims    Court on behalf of the corporation.

          Article 2460a. section 2, V. T. C. S., gives Small Claims Courts
jurisdiction    “in all actions for the recovery   of money by any person,
association     of persons,   corporation or by any attorney for such parties. ”
(Emphasis added)         This language suggests that a corporation  may bring
an action in a Small Claims Court without the aid of an attorney,       and
article 2460a has been so construed.        Attorney General Opinion C-82
(1963).

        However, Rule 7, T. R. C. P., which provides that “[a]ny party to
a suit may appear and prosecute     or defend his rights therein,   either in
person or by an attorney of the court, ” has been interpreted      as applying
only to individuals and not to corporations.    Globe Leasing,    Inc. v.
Engine Supply and Machine Service,       327 S. W. 2d 43 (Tex. Civ. App.
--Houston    1969, no writ).  The court therefore held that a corporation
may appear in court only through an attorney.       Globe concerned an action
in a District Court, which courts are expressly      governed by the Rules of
Civil Procedure    pursuant to Rule 2, which provides in part:




                                     p.   2420
The Honorable    Franklin      L.   Smith        page 2   (H-538)




                 These  rules shall govern the procedure in the
                justice,   county, district, and appellate courts
                 of the State of Texas in all actions of a civil nature.

                 . .   .   .


         The procedure in Small Claims Courts is governed by article 2460a,
and the Rules of Civil Procedure   are applicable only insofar as provided by
that article.  Rule 7 and the Globe court’s construction  thereof are there-
fore inapplicable  to actions in Small Claims Courts.

        We are supported in this determination     by the inapplicability of
the reasoning behind the a         rule to Small Claims Courts.      The Globe
court cited Brandstein  v. White Lamps,      20 F. Supp. 369 (S. D. N. Y. 1937)
and Simbraw,   Inc. v. United States,    367 F. 2d 373 (3rd Cir. 1966) as
stating the appropriate  reasoning.

                 The confusion that has resulted in this case from
                 pleadings awkwardly drafted and motions inarticu-
                 lately presented . . . demonstrates  the wisdom of
                 such a policy.

Simbraw,      supra.   This reasoning is no more applicable to corporations
than to individuals.     Further,   it is vitiated by the simplified procedure
in Small Claims Courts.       A   simplified   form of pleading is utilized, [article
2460a,    section 4, Attorney General Opinion C-283 (1964)]; the hearing is
informal,     [article 2460a,  section 7-j; and it is the “duty of the judge to
develop all of the facts in the particular       ease, ” including the summoning
and questioning of witnesses       and parties.    [Article 2460a,  b 93.

        A second rationale requiring a corporation   to appear        through a
licensed attorney is presented in Brandstein,   supra.

                 Were it possible for corporations    to prosecute   or
                 defend actions in person,    through their own officers,
                 men unfit by character and training,     men, whose credo
                 is that the end justifies the means,   disbarred  lawyers




                                            p.   2421
The Honorable   Franklin   L.   Smith        page 3   (H-538)




                or lawyers of other jurisdictions     would soon create
                opportunities  for,themselves    as officers   of certain
                classes  of corporations   and then freely appear in
                our courts as a matter of pure business not subject
                to the ethics of our profession    or the supervision     of
                our bar associates    and the discipline   of our courts.

However,   both the jurisdictional   limit and the form of the hearing operate
to undermine the application of this reasoning to Small Claims Courts.
As stated in People v. Alfani,     125 N.E.  671, at 674 (N.Y.  Comm. App.
1919) :

                The results cannot be serious.      The cases are
                generally  of minor importance to the parties;
                such occasions   are seldom frequent enough to
                make it a business,    and the procedure is as
                informal as to constitute the judge really an
                arbitrer  in the dispute.

         In light of the language of article 2460a and of the inapplicability
to Small Claims Courts of both the rationale underlying the Globe court’s
interpretation   of Rule 7 and of the Rules themselves,   we believe that a
corporation    may appear in Small Claims Courts through a non-lawyer
employee.

                                  SUMMARY

                     A corporation   may appear in a Small Claims
                Court through an employee,     whether or not he be
                a licensed attorney.

                                                      Very      truly yours,




                                                      Attorney      General    of Texas




                                        p.    2422
The Honorable   Franklin    L.   Smith    ‘page      4   (H-538)




APPROVED:




                EATH,      Chairman
Opinion   Committee


lg




                                         p.   2423